Form NTCPLA
                                UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                      NOTICE

          PLAINTIFF IS REQUIRED TO SERVE A COPY OF THIS NOTICE TO ALL PARTIES.

        PLAINTIFF IS ALSO REQUIRED TO SERVE A COPY OF THE BANKRUPTCY DISPUTE
               RESOLUTION PROGRAM INFORMATION SHEET ON ALL PARTIES.

The Information Sheet is available at the clerk's office and is posted on the court's website at:
http://www.canb.uscourts.gov/court−info/bdrp/bankruptcy−dispute−resolution−program−information−sheet.


     1. DEFAULT may be entered against defendant upon the plaintiff's request, if plaintiff files a proof of service
        and defendant fails to file timely an answer or a responsive motion, and appear at the Scheduling Conference.
        If appropriate, a default hearing may be set at the Scheduling Conference. Relief from default may be granted
        only on stipulation or after hearing on noticed motion.


     2. MEET AND CONFER The parties shall meet and confer at least once before the Scheduling Conference to
        discuss settlement of the Adversary Proceeding. The parties shall be prepared to represent to the Court at the
        Scheduling Conference that they have complied with this requirement unless good cause exists for their
        failing to do so. At the Scheduling Conference, the Court may direct the parties to conduct further settlement
        negotiations prior to setting the Adversary Proceeding for trial.


     3. MOTIONS The parties shall comply with BLR 9013−1 of the Bankruptcy Local Rules. The notice's hearing
        date and time shall appear on the cover page of each motion, opposition, reply and all supporting papers in
        accordance with BLR 1005−1. The parties will also be expected to comply with the policy for chambers
        copies that is posted on the court's website at:
        http://www.canb.uscourts.gov/ecf/procedures/Chambers−Copies−for−ECF−Filed−Documents.


     4. ORDERS after contested hearings or trials will not be considered by the Court unless the non−prevailing
        party has approved it as to form, or the proposed order is served on the non−prevailing party, a proof of
        service is filed with the Clerk, and the proposed order has been lodged for seven (7) calendar days. See BLR
        9021−1. This does not apply to stipulations or defaults.


     5. CALENDAR Matters may be set for hearing using the court's open calendaring system. Inquiries concerning
        calendaring matters not authorized for open calendaring may be directed to the Courtroom Deputy for the
        assigned Judge:


    Chief Judge Charles Novack       Ruby Bautista      (510) 879−3529     ruby_bautista@canb.uscourts.gov
    Judge Hannah L. Blumenstiel      Benjamin Gapuz     (415) 268−2362     benjamin_gapuz@canb.uscourts.gov
    Judge Roger Efremsky             Monica Burley      (510) 879−3541     monica_burley@canb.uscourts.gov
    Judge M. Elaine Hammond          Anna Rosales       (408) 278−7581     anna_rosales@canb.uscourts.gov
    Judge Stephen L Johnson          Anna Lee           (408) 278−7515     anna_e_lee@canb.uscourts.gov
    Judge William J. Lafferty        Cindy Fan          (510) 879−3533     cindy_fan@canb.uscourts.gov
    Judge Dennis Montali             Lorena Parada      (415) 268−2323     lorena_parada@canb.uscourts.gov


rev. 1/1/2019




     Case: 21-05007        Doc# 2-2      Filed: 03/22/21       Entered: 03/22/21 11:27:14          Page 1 of 1
